DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to because of the following informalities: claim 3, line 2, “an upper wall including a mouth” is positively recited for a second time. This renders the claims confusing as it raises issues of double inclusion. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nijima (JP 2003128041A) in view of Obata et al. (JP09242987A) and Chen 8,302,813.
	Nijima discloses a container as seen in Figures 22-25, which comprises a bottom wall (2) and a side wall (1), wherein multiple vertically-crushable units are formed in the side wall as seen in Figure 22B; each unit of the multiple units includes mountain fold lines (P) formed by sides of parallelograms and valley fold lines (M, V) formed by diagonal lines of the parallelograms; and the multiple units are stacked in tiers such that each pair of the parallelograms in upper and lower tiers have a common lower/upper side and the parallelograms in the upper and lower tiers alternately become line-symmetrical with respect to the common lower/upper side as seen in Figures 22-25; wherein in the side wall, the each unit has a hollow polygonal shape formed by connecting lateral sides of the parallelograms to each other, and each of the diagonal lines of the each unit is a diagonal line that equally divides acute angles of a corresponding one of the parallelograms as seen in Figures 22-25. Nijima lacks that a closing film and an upper wall including a mouth. Obata et al. teach the use of a container (10) with an upper wall including a mouth (73); wherein outer edges of the upper wall and the bottom wall have a same polygonal shape as seen in Figure 19. Chen teaches the use of a container (2) with a mouth (21) having a closing film (15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify Nijima’s container to have the upper wall and mouth as taught by Obata et al. in Figure 19, in order to control the dispensing of material within the container.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize the teaching Obata et al into Nijima’s container to have the same polygonal shape, in order to provide a greater stability for the container in an upright position.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to provide Chen’s closing film over the mouth of Nijima and Obata et al., in order to protect the interior chamber of the container from foreign objects.
6.	Claims 5-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nijima (JP 2003128041A) in view of Obata et al. (JP09242987A) and Chen 8,302,813 as applied to claim 1 above, and further in view of Tom et al. 2013/0193164.
Nijima-Obata et al.-Chen in combination, have taught all the features of the claimed invention except that each of the side wall and the bottom wall includes a metal layer or a layer on which an inorganic substance is deposited, the metal layer and the layer having an air shielding property. Tom et al. teach the use of a container having a metal layer or a layer on which an inorganic substance is deposited, the metal layer and the layer having an air shielding property (col. 9, para. [0173-0176]); a mouth (702), wherein the side wall and the bottom wall include a resin (col. 33, para. [0336]), a discharge mechanism (cols. 2 and 6, para. [0015-0016 and 0151]), the inorganic layer includes silicon oxide deposited on a plastic sheet (col. 8, para. [0171]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Tom et al. onto the container of Nijima, Obata et al. and Chen, to have a metal coating, in order to reduce gas permeability bi-directionally.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Tom et al. onto the container of Nijima, Obata et al. and Chen to have a resin, in order to provide the container with a reinforcement feature.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the discharge mechanism of Tom et al. within the container of Nijima, Obata et al. and Chen, in order to dispense the product.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nijima (JP 2003128041A) in view of Obata et al. (JP09242987A) and Chen 8,302,813 as applied to claim 1 above, and further in view of Jackman 7,661,565.
Nijima-Obata et al.-Chen in combination, have taught all the features of the claimed invention except that the closing film includes a metal layer or an inorganic layer. Jackman teaches the use of a closing film (30) with a metal layer (31).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Jackman onto the closing film of Nijima, Obata et al. and Chen, to have a metal layer, in order to provide a leak proof seal.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754